Opinion by
Mr. Justice Fell,
This action was to recover damages for injuries caused to the-plaintiff by being thrown from a carriage in which she was riding on one of the public roads of Foster township. Late on *138a dark night in company with another woman, who was driving, she attempted - to cross a bridge twenty-three feet long, less than twelve feet wide, and six feet above the surface of the stream that it spanned. The approaches to the bridge were by earth embankments of considerable length and gradually rising above the level of the road. These approaches had no guard rails, and it was in dispute whether there were any on the bridge. The carriage was driven either over the side of the bridge or over the side of the embankment by which they approached it, and so near the bridge that the occupants were thrown into the creek. The night was very dark and stormy, and neither the bridge nor the embankment could'be distinctly seen.o
No exception was taken to the charge, and the assignments of error all relate to answers to points submitted. The affirmance of the first of these raises the only doubt which appears in the case. The point is : “ It is the duty of Foster township to keep all bridges and dangerous approaches thereto on her public roads so guarded as to protect travelers in passing over them, and failure on her part in this respect is negligence, and for injury resulting therefrom, without proof of concurrent negligence on the part of the plaintiff, the township is liable. ”
As a statement of the law this is not accurate. It was not the duty of the township to keep all bridges so guarded as to protect travelers, unless we are to assume that a bridge is necessarily dangerous. As applied to the facts of this case, and in connection with the answer to the defendant’s first point and the statement of the law in the general charge, this answer could do the defendant no harm. It was the duty of the township to keep all places of manifest danger properly guarded, and to maintain the roads in a reasonably safe condition, and the measure of this duty must be determined by the circumstances of the particular case.
In the charge of the learned judge it was left to the jury to find whether there was negligence in not placing guard rails on the bridge, or in not replacing them if they had been removed, and they were told that there was no fixed duty which required their erection and maintenance on this bridge. The instruction upon this subject was full and accurate, and we - assume that the scope of the language of the point was overlooked.
*139The case was tried upon this point within the rule as laid down in Plymouth Township v. Graver, 125 Pa. 82, and we think properly tiled. The other assignments of érror were not pressed upon the argument, and could not be sustained. The negligence of the driver, if there was any, could not be imputed to the plaintiff, and the case could not have been properly withdrawn from the jury.
The judgment is affirmed.